Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 9/22/22 has been entered. All rejections are maintained. 
Response to Arguments
Applicant's arguments have been considered but they are not persuasive and not clearly pertinent as they refer to interpretations that are not relied upon by the examiner. 
As a whole, examiner respectfully finds applicant's arguments spurious or without a clear basis as it appears that there has not been a reasonable attempt by applicant's representative to understand the examiner's position and reasoning in the outstanding office action, which is evident of the applicant's arguments relying on a different interpretation than that of the examiner and not following any of the examiner's reasonings. Examiner kindly encourages the applicant to contact the examiner in order to facilitate a mutual understanding of the intended invention as it is presented by the claim language. 
To reiterate, applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. More specific arguments are addressed below:
First, examiner notes that the remarks merely repeat the claim limitations with a strong assertion that they are not taught without presenting any basis for examiner to rebut (see last paragraph of page 9 leading to page 10). Examiner finds no other statement in the remarks that address any possible shortcomings of the references as it is interpreted by the applicant. 
Applicant asserts that "a plug is not a receptacle", and examiner finds no basis for this assertion, because in the application itself a type of plug is called receptacles (see 544-548 FIG. 5). Applicant also insists that "the controller of Liu merely sends power to three different power supplies as required for the operation of Liu to operate properly", which is not related to the presented combination. Then, the assertions go on insisting "Yu and Liu separately or in combination have no disclosure, teaching or suggestion of a controller generating a plurality of light string channels", which is also incorrect as YU teaches an LED channel with a FWRC and implies a controller (FIG.s 1-4), and LIU teaches a controller for connecting plurality of channels (FIG.s 1-5). 
It appears that the applicant's representative holds a completely different interpretation of the prior art that is completely unknown and unclear to the examiner. Therefore, examiner notes that it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). 
Then, applicant argues against the combination of the prior art and insists that "the combination is not proper because the controller of Liu does not "generating a plurality of light string channels from said controller" as required by claim 1", as it appears examiner's combination is not understood. The combination does not require any part of LIU to be bodily incorporated into apparatus of YU as it is asserted by the applicant but, as it is presented in the office action of 6/22/22, it is to incorporate a controller, such as taught by LIU, with the channels of YU in order to improve the operational modularity while increasing the operational elements. Additionally, regarding applicant’s arguments against the combination of prior art provided above, it is respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Accordingly, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. That is, suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Then, it is noted that for a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination (see In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004)). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, even if such non-preferred embodiments are described as somewhat inferior (see In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).
More particularly in this case, the natural desire of one of ordinary skills in the art to enhance and optimize an illumination apparatus according to its desired application would motivate one to make the aforementioned combinations; since, an optimal optical configuration is more efficient, as it is known in the state of the art. Examiner respectfully notes that it has been held “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because, the desire to enhance commercial opportunities by improving a product or process is universal” (see In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983), and Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)).
Regarding the arguments regarding the 112 rejections, examiner finds them unpersuasive but holds remarks until further amendments to the claims are made in the prosecution in hope of clarifying the ambiguities. The disclosure does not present a single clear and concise scope for the claims. 
Examiner once again invites the applicant to contact the examiner in order to help facilitate a mutual understanding of the prior art and the claimed intended invention. Examiner believes that the best prior combination is presented in the office action of 6/22/22, and maintained here, and applicant's arguments do not clearly address the rejection of the examiner but instead argue a formulated and non-existing combination that is not based on examiner's interpretation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 8314564) in view of LIU (US 10863603). 
Regarding claim 1, YU discloses the resulting structure for a method of making an adaptable light emitting diode (LED) alternating current light string system (FIG.s 1-4) comprising; generating a light string channel (see at least one channel accommodating 'LED string' FIG.s 1-4) ; applying said light string channel to a front adapter (see 'front adapter' FIG.s 1-4); connecting said plurality of front adapters to a light strings ('LED string' FIG.s 1-4); connecting said plurality of light strings to a back adapters (see 'back adapter' FIG.s 1-4); connecting said plurality of front adapters and said plurality of back adapters in said plurality of light strings to produce a full wave rectified DC signal that is connected to a plurality of LEDs in each of said plurality of light strings (operationally required of the structure), and said front adapter and said back adapter comprise electrical components that create said full wave rectified DC signal in the light strings (evident of the FIG. 1A); and controlling said plurality of light string (operationally required).
YU teaches a channel in which the LED strings in combination with front and back adapters receive AC signal and drive the LEDs with a rectified signal. YU however does not explicitly show a controller, the channel being a plurality of channels generated from said controller, and accordingly the front and back adapters being a plurality of front of back adaptors, such that said plurality of light strings are controlled using said controller.
LIU teaches a controller generating and controlling a plurality of channels of  light strings (see FIG.s 1-5), wherein said plurality of light strings are controlled using said controller.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a controller, such as taught by LIU, with a plurality of YU's channels and adapters, such that the adapters comprise the rectifying circuit to produce a full wave rectified DC signal that is connected to a plurality of LEDs in each of said plurality of light strings when controlling said plurality of light strings using said controller, in order to yield an improved operational modularity.
Claim 4 includes substantially the same scope as that of claim 1 and is therefore rejected under the same statute and analysis. 
Regarding claims 2 and 6, YU further discloses providing receptacles (see 'plug' FIG.s 1-4) on each of said plurality of light string channels; providing plugs on one end of each of said plurality of light strings so that a user can select a number of light strings used in said adaptable LED alternating current light string system.
Regarding claims 3 and 7, YU further discloses providing receptacles (see 'socket' FIG.s 1-4) on another end of each of said plurality of light strings so that a user can plug additional light strings into said plurality of light strings.
Regarding claim 5, LIU further teaches said controller is controlled by a remote controller (see col. 6 line 51-60).
The motivation to combine is same as above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875